Citation Nr: 1611244	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  14-24 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1990 to August 1997.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which denied the Veteran's claim of entitlement to service connection for obstructive sleep apnea. 

In the Veteran's substantive appeal dated in July 2014, he requested a hearing before a veterans law judge (VLJ) at the RO via videoconference.  Thereafter, in a statement dated in September 2014, the Veteran asked that his request for a videoconference hearing be withdrawn and instead requested that the case be submitted directly to the Board for a decision on the basis of the evidence already of record.  Under these circumstances, the Veteran's request for a hearing is considered withdrawn.  38 C.F.R. § 20.700 (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, before the Board makes a determination as to the Veteran's entitlement to service connection for obstructive sleep apnea, further development of the record is necessary.  In particular, a VA medical examination is needed that offers an opinion as to the etiology of the Veteran's obstructive sleep apnea. 

As part of its obligations pursuant to 38 U.S.C.A. § 5103A, VA has a duty to conduct medical inquiry in the form of VA examination to substantiate a claim of service connection.  This duty is not triggered, however, unless the evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service connected disability.  38 C.F.R. § 3.159(c)(4).  The third prong of 38 C.F.R. § 3.159(c)(4), requiring only that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran has submitted statements from a friend and from his parents in which each of them assert that the Veteran has had symptoms of sleep apnea stemming back to his time in service.  In a January 2010 statement prepared by the Veteran's parents, they asserted that the Veteran did not have any sleep disturbances prior to entering service but exhibited many symptoms of sleep apnea, including loud snoring and choking while asleep, after separation from service.  In addition, the Veteran's parents asserted that he had difficulty staying awake during the day and could often be found falling asleep.  Similarly, in a February 2010 statement, the Veteran's friend FH asserted that her husband served with the Veteran and told her that he snored loudly and choked while sleeping in service.  She also related that the Veteran exhibited the same symptoms when he slept at her home on several occasions following service. 

In his statement submitted in February 2010, the Veteran stated that he believes he developed obstructive sleep apnea "early in [his] military career maybe as far as basic training or AIT."  He related that he doesn't rest well at night and that he has been told that he snores loudly and chokes while sleeping.  He also noted that he wakes up feeling irritable and tired and that he takes naps frequently.  

Outpatient records from the North Little Rock, Arkansas VA medical center (VAMC) indicate that the first time the Veteran complained of sleep disturbances was during an August 2007 consultation, where he reported that he has had issues with snoring for over ten years.  Thereafter, the Veteran was afforded an October 2008 sleep study at the John L. McClellan Hospital, which resulted in a diagnosis of obstructive sleep apnea.  Subsequent outpatient records from the North Little Rock VAMC and other medical providers in the Central Arkansas VA health care system dated from June 2009 to May 2014 show that the Veteran was issued a continuous positive airway pressure (CPAP) machine to help relieve the symptoms of his obstructive sleep apnea and that he was using the machine with some measure of effectiveness. 

Social Security Administration (SSA) records submitted by the Veteran indicate that the Veteran was found to be severely disabled by his obstructive sleep apnea for SSA disability benefit purposes in a November 2010 decision by an administrative law judge, who assigned an effective date of April 1, 2007.  In particular, the administrative law judge noted that the Veteran's case manager reported that the Veteran is tired frequently and that the consultative psychologist observed that the Veteran appeared quite fatigured which may slow down work performance.  

The Veteran has never been afforded a VA examination for the purpose of determining the nature and etiology of his diagnosed obstructive sleep apnea.  The statements submitted by the Veteran and his friends and family, as well as the SSA and VA records, satisfy the low evidentiary threshold under McClendon, as they clearly indicate that the Veteran has obstructive sleep apnea and raise the possibility that the Veteran was either experiencing symptoms of his obstructive sleep apnea in service or that his obstructive sleep apnea is attributable to service.  It is therefore necessary to schedule the Veteran for a VA examination in order to have a VA examiner provide an opinion as to whether the Veteran had obstructive sleep apnea during service or whether his obstructive sleep apnea was caused by service or is otherwise attributable to service. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any updated records
documenting the Veteran's treatment for obstructive sleep apnea at the North Little Rock VAMC or at any other VA medical facility. 



2. After completion of the foregoing, schedule the
Veteran for a VA examination for the purpose of obtaining an opinion regarding the nature and etiology of the Veteran's sleep apnea.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to his sleep apnea symptoms.  

While a thorough review of the entire claims file should be completed, the examiner should ensure careful review of the VA outpatient records from the North Little Rock VAMC documenting the Veteran's initial complaints of sleep apnea symptoms in August 2007 and his diagnosis of obstructive sleep apnea in October 2008.  In addition, the examiner should review the statements submitted by the Veteran in support of his claim, including his friend FH's January 2010 statement and his parent's February 2010 statement. 

All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran has sleep apnea that began in or is otherwise attributable to his active duty service.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.  In answering the questions posed above, the examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), or by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the necessary knowledge or training. 

3.  After completion of the foregoing, readjudicate the
claim.  If any benefit sought on appeal remains denied, furnish the appellant with a supplemental statement of the case and afford her the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

